                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 24, 2019
                     IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

JOHN M. LONGORIA,                           §
TDCJ # 01878423,                            §
                                            §
               Plaintiff,                   §
                                            §
v.                                          §          CIVIL ACTION NO. 3:19-0086
                                            §
BRYAN COLLIER, et al.,                      §
                                            §
               Defendants.                  §

                       MEMORANDUM OPINION AND ORDER

         Plaintiff John M. Longoria is incarcerated in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”). On February 28, 2019, Plaintiff

filed a pro se civil rights complaint alleging that prison officials denied him adequate

medical care (Dkt. 1). Plaintiff has paid the Court’s filing fee.   Because Longoria is a

prisoner seeking redress from government officials, the Court is required by the Prison

Litigation Reform Act (“PLRA”) to scrutinize the pleadings. 28 U.S.C. § 1915A(a). The

Court must dismiss the case, in whole or in part, if it determines that the action is

frivolous, malicious, fails to state a claim upon which relief may be granted, or “seeks

monetary relief from a defendant who is immune from such relief.”              28 U.S.C.

§ 1915A(b). After reviewing Plaintiff’s complaint (Dkt. 1), more definite statement (Dkt.

4), and supplemental more definite statement (Dkt. 7), and having considered the

applicable law, the Court concludes that Plaintiff’s claims against Defendants Owusu,

Collier, Jones, and Matthews must be DISMISSED for the reasons that follow.



1 / 20
Plaintiff’s claims against Defendant Isabel will be TRANSFERRED to the Houston

Division of the Southern District of Texas.

I.       BACKGROUND

         In March and April 2018, while incarcerated at the Ferguson Unit in Madison

County, Plaintiff sought treatment for symptoms including pain and swelling in his leg, a

dry hacking cough, and chest pain (Dkt. 1, at 4).1 He alleges that Nurse Isabel, who is

named as a Defendant in this action, failed to recognize his potentially fatal condition and

his need for immediate treatment. In particular, he alleges that on March 30 and April

16, 2018, Isabel gave him non-aspirin and instructed him to return to his cell, refusing

him additional treatment (id. at 4, 6; Dkt. 4, at 13).

         On April 16, 2018, after Plaintiff allegedly had complained about his symptoms

“for 16 day[s] straight,” a major at the Ferguson Unit called 911 and arranged for

Plaintiff’s emergency transport to a hospital in Huntsville (id.). Longoria later was

transferred to Hospital Galveston and had emergency surgery for blood clots to the lungs,

or pulmonary embolism. See Dkt. 1-1, at 5 (discharge summary dated April 30, 2018).

He states that his pulmonary embolism was caused by untreated and undiagnosed deep

vein thrombosis. He alleges that, as a result of Isabel’s failure to provide adequate

treatment from March 30 through April 16, he suffered pain in his leg, swelling, lack of




1
        Throughout this Memorandum, the Court’s citations to specific pages in the record refer
to the pagination on the Court’s electronic case filing (“ECF”) system.


2 / 20
oxygen in his lungs, and emotional trauma (Dkt. 4, at 15).2

         In May 2018, shortly after his discharge, Longoria was transferred to the Terrell

Unit in Brazoria County. Longoria alleges in his pleadings that he has been “untreated”

since his discharge in April 2018, stating that he “remains in URGENT need of

corrective/preventative procedures/surgery for Pulmonary Thrombo-embolism and

emergency intervention for blood clot migration to his lungs and is at imm[i]nent risk of

sudden death” (Dkt. 1, at 6). See Dkt. 4, at 10 (“Since April 2018 to present, no

treatment has been ordered that I know of”); id. at 6 (“I receive no treatment to help

medical issues”). However, Plaintiff also acknowledges that he takes Warfarin, a blood

thinner, for his condition and has had multiple medical appointments since his discharge.

See id. at 5-6 (referencing Warfarin and follow up care on October 25 and November 15,

2018); id. at 25-31 (I-60 forms furnished by Plaintiff reflect medical appointments in

May 2018, June 2018, and March 2019); Dkt. 1-1, at 4 (grievance response furnished by

Plaintiff references medical appointment on September 7, 2018).3 Moreover, in response


2
        Plaintiff filed a grievance about the events at the Ferguson Unit in July 2018, while at the
Terrell Unit (Dkt. 1-1, at 1-4) (Grievance No. 2018168167). At step one, the grievance response
was signed by Austee Matthews, whom Plaintiff names as a defendant in this action. See id. at 2
(Matthews states, “I have investigated this request. You have been seen and evaluated in
medical on several occasion[s] for your condition. Treatment and medication decisions are the
purview of the licensed medical provider and are not based on patient request. Access to care
was appropriately provided”). The grievance also was denied at step two (id. at 4).
3
       The documents attached by Plaintiff also indicate that he was counseled for
noncompliance with medication on July 12, 2018, and failed to show for medical appointments
on August 22, September 25, and October 16, 2018. See Dkt. 1-1, at 4 (step two administrative
response to Grievance No. 2018168167). In his more definite statement, Plaintiff states that he
“strongly” disagrees that he failed to show for appointments and that at the Terrell Unit “they
kick you out of line” (Dkt. 4, at 11). In response to the Court’s instruction that he explain what
happened on each of the listed dates, Plaintiff explains that he was not compliant with his
medication on July 12, 2018, because “medication staff will close pill windows for long periods


3 / 20
to this Court’s questions, Plaintiff clarified that new blood clots have not formed since his

April 2018 discharge.

         Plaintiff brings claims against Kwabena Owusu, M.D., a physician at the Terrell

Unit, for failure “to properly identify and treat” his pulmonary embolism and deep vein

thrombosis and for failure to transfer him to the hospital. See Dkt. 1, at 5 (Owusu did not

“transfer Plaintiff to a hospital when Plaintiff had a medical condition that any provider

should be able to recognize” with symptoms of painful, swollen leg, dry cough, and chest

pain). Despite the Court’s request, Plaintiff has provided no dates or other specific

information regarding his complaint that Dr. Owusu denied him medical care. See Dkt.

4, at 17-18 (in response to Court’s question about when Owusu failed to provide adequate

treatment or what treatment was necessary at the time, Plaintiff stated that he is “still in

need of treatment to resolve[] my medical problem the clot and the abnormal size leg and

an open wound” and referred the Court to “medical records”).

         Plaintiff also alleges that Dr. Owusu improperly denied him medical restrictions

on his prison work assignments. See id. at 17 (alleging that Dr. Owusu “put the medical

issue off” and forced Plaintiff to work and stand on his leg); id. at 18 (alleging that

Owusu “only gave [him] 3 times a 30 day work restriction”). In response to the Court’s

questions, Plaintiff identified the dates of Owusu’s denials as May 22, 2018 and January

7, 2019. See Dkt. 7, at 2. He refers the Court to his medical restrictions list which

reflects that, on both dates listed by Plaintiff, Dr. Owusu authorized a four-hour work

of time while we stand and wait” and he is incapable of standing on his leg for an hour and a half
(id.). He provides no explanation regarding his failure to appear for appointments on August 22,
September 25, and October 16, 2018 (id.).


4 / 20
restriction for Plaintiff (Dkt. 4, at 24). Plaintiff therefore appears to complain that Dr.

Owusu issued a four-hour restriction rather than the “medically unassigned” status

Plaintiff requested (Dkt 7, at 3). He failed to respond directly to the Court’s instruction to

identify any specific physical harm that resulted from Dr. Owusu’s decision to order a

four-hour work restriction for the two relevant periods.4 The Court notes that, based on

the documents submitted by Plaintiff, Dr. Owusu had authorized medically unassigned

status at other times since Plaintiff’s hospital discharge, and other medical personnel at

the Terrell Unit issued a medical unassignment to Plaintiff as recently as April 2019.5

         Plaintiff brings claims against Dr. Jones, the medical director at the Terrell Unit,

for failure to provide adequate treatment alleging that she “is the head provider she

should [have] known as she reviews all patients’ medical problems . . . and she didn’t do

anything medical wise” (Dkt. 4, at 15). He states that Jones should have referred him “to

a professional doctor of internal medicine” (id. at 17). Despite the Court’s request, he did

4
        When asked to describe “any physical harm or medical symptoms during this period as a
result of Dr. Owusu’s denial of your medical restriction,” and to provide relevant dates, Plaintiff
responded that his leg is “physically enlarged” with “abnormal sores” and pus, that his sores “can
cause amputation,” and that he is “in NEED of [a] medical specialist expert in field of vein
di[sease] and diabetic treatment” (Dkt. 7, at 4). As for dates, Plaintiff stated only, “March 2018
to present see medical file on unit. Being denied medical. Please send court personnel to
document medical damages to my leg!!” (id.).
5
        A list of medical restrictions, dated March 1, 2019, indicates that Dr. Mbugua authorized
work restrictions for Plaintiff on May 7, 2018 (no repetitive squatting, no walking more than 300
yards, limited standing, no climbing); that Dr. Owusu assigned him to sedentary work with a
four-hour work restriction from May 22, 2018, through August 20, 2018; that he was medically
unassigned on Dr. Owusu’s orders from July 12 through August 11, 2018; that he was medically
unassigned on Dr. Owusu’s orders from September 7, 2018 through December 6, 2018; that he
was restricted to four hours of work on Dr. Owusu’s orders from January 7 through July 6, 2019;
and that he was medically unassigned on Dr. Nwafor’s orders from March 1 through March 30,
2019 (Dkt. 4, at 24). Dr. Mbugua authorized a 90-day medical unassignment on April 18, 2019
(Dkt. 8-1, at 1).


5 / 20
not provide a date or approximate date on which Jones allegedly denied him treatment

(id. at 15).

         Plaintiff alleges that Bryan Collier is liable for his claims regarding denial of

medical care because, as director of TDCJ, he has “legal authority” (id. at 13). Plaintiff

alleges no personal involvement by Collier.

         On May 6, 2019, approximately one week after filing his supplemental more

definite statement, Longoria filed a request for a temporary restraining order (Dkt. 8).

Plaintiff alleges that, on May 1, 2019, Dr. Jones laid him in for a medical appointment

“then took [his] medical unassigned restriction without reason” (id. at 1). See Dkt. 8-1, at

6 (“job change” slip dated May 1, 2019 states that Longoria is assigned to the cannery).

Plaintiff states, “[t]his is the 4th to 5th time medical unassigned restriction was issued by

medical staff,” and alleges “Direct Retaliation” by Dr. Jones (Dkt. 8, at 1). He does not

provide any information about what allegedly motivated Jones to retaliate against him.6

He seeks relief in the form of a court order directing Terrell Unit officials to stop denying

him medically unassigned status pending resolution of his case (Dkt. 8, at 2).

         B.    LEGAL STANDARDS

         As required by the PLRA, the Court screens this case to determine whether the

action is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b). A district court may dismiss a complaint as frivolous “if it lacks an arguable

6
       Plaintiff refers to the Court to the medical evidence he attaches to his motion, but the
attached evidence is from April 2018, more than a year before Dr. Jones’ alleged action. See
Dkt. 8-1, at 2-5).


6 / 20
basis in law or fact.” Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005); Samford v.

Dretke, 562 F.3d 674, 678 (5th Cir. 2009). “A complaint lacks an arguable basis in law if

it is based on an indisputably meritless legal theory. . . . A complaint lacks an arguable

basis in fact if, after providing the plaintiff the opportunity to present additional facts

when necessary, the facts alleged are clearly baseless.” Rogers v. Boatright, 709 F.3d

403, 407 (5th Cir. 2013) (internal quotation marks and citation omitted).

         A dismissal for failure to state a claim is governed by the same standard as a

motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Newsome v.

EEOC, 301 F.3d 227, 231 (5th Cir. 2002). Under this standard, the Court “construes the

complaint liberally in favor of the plaintiff,” “takes all facts pleaded in the complaint as

true,” and considers whether “with every doubt resolved on [the plaintiff’s] behalf, the

complaint states any valid claim for relief.” Harrington v. State Farm Fire & Cas. Co.,

563 F.3d 141, 147 (5th Cir. 2009) (internal citations and quotation marks omitted).

         In reviewing the pleadings, the Court is mindful of the fact that Plaintiff proceeds

pro se. Complaints filed by pro se litigants are entitled to a liberal construction and,

“however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks and citation omitted). Even under this lenient standard a pro se plaintiff

must allege more than “‘labels and conclusions’ or a ‘formulaic recitation of the elements

of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see Patrick v. Wal-Mart, Inc., 681 F.3d

614, 617 (5th Cir. 2012). “Threadbare recitals of the elements of a cause of action,


7 / 20
supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

omitted). Additionally, regardless of how well-pleaded the factual allegations may be,

they must demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); Geiger, 404 F.3d at 373.

C.       ANALYSIS

         A.    Official Immunity

         The defendants were, at all relevant times, TDCJ or University of Texas Medical

Branch (“UTMB”) officials. A claim against a state employee in his or her official

capacity is a claim against the State of Texas. See Mayfield v. Tex. Dep’t of Crim.

Justice, 529 F.3d 599, 604 (5th Cir. 2008). Because the Eleventh Amendment protects

the states’ sovereign immunity, federal courts lack jurisdiction over suits against a state

for money damages unless the state has waived its immunity or Congress has clearly

abrogated that immunity. NiGen Biotech, L.L.C., v. Paxton, 804 F.3d 389, 393–94 (5th

Cir. 2015); Moore v. La. Bd. Of Elem. And Secondary Educ., 743 F.3d 959, 963 (5th Cir.

2014). Texas has not waived its Eleventh Amendment immunity, and Congress did not

abrogate that immunity when enacting Section 1983. NiGen, 804 F.3d at 394.

         Plaintiff seeks nominal, compensatory, and punitive damages. To the extent he

brings any claims for money damages against Defendants in their official capacities, the

state is immune under the Eleventh Amendment. The claims therefore will be dismissed

for lack of jurisdiction.




8 / 20
         B.     Plaintiff’s Claims for Relief

         Plaintiff brings claims under the Eighth Amendment to the Constitution. Under

federal statute, 42 U.S.C. § 1983, a plaintiff may bring a civil rights claim against a

person “acting under color of state law,” such as a state prison official, for a

constitutional violation. See Pratt v. Harris Cty., Tex., 822 F.3d 174, 180 (5th Cir. 2016);

Townsend v. Moya, 291 F.3d 859, 861 (5th Cir. 2002).

                1.     Nurse Isabel

         Plaintiff alleges that Nurse Isabel ignored his medical complaints for sixteen days,

from March 30 through April 16, 2018, at which time a major arranged for Plaintiff’s

emergency medical transport. He claims that Isabel denied him adequate medical care in

violation of the Eighth Amendment. Isabel works as a nurse at the Ferguson Unit and all

of Plaintiff’s allegations against her pertain to events in March and April 2018, when he

was incarcerated at the Ferguson Unit. The Ferguson Unit is in Madison County, which

is located within the Southern District of Texas, Houston Division.          See 28 U.S.C.

§ 124(b)(2).

         Neither Isabel nor the alleged civil rights violations at the Ferguson Unit have the

requisite connection to the Southern District of Texas, Galveston Division.          See 28

U.S.C. § 1391(b); Mayfield v. Klevenhagen, 941 F.2d 346, 348 (5th Cir. 1991). A district

court has the authority to transfer a case in the interest of justice to another district or

division in which the action might have been brought.            See 28 U.S.C. § 1404(a),

§ 1406(a). In particular, Section 1404 authorizes a transfer based on considerations of

convenience:


9 / 20
          For the convenience of parties and witnesses, in the interest of justice, a
          district court may transfer any civil action to any other district or division
          where it may have been brought . . .

28 U.S.C. § 1404(a). A district court has “broad discretion in deciding whether to order a

transfer.” Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1999).

          In the interest of justice, and for the convenience of the parties and witnesses, the

Court concludes that Plaintiff’s claims against Isabel should be transferred to the

Southern District of Texas, Houston Division. See 28 U.S.C. § 1391(b); 28 U.S.C.

§ 1404(a).

                 2.     Dr. Owusu

                        a.     Denial of Medical Care

          Plaintiff alleges that Dr. Owusu failed to provide him with adequate medical

treatment at the Terrell Unit after his hospital discharge on April 30, 2018. Because

Plaintiff was, at all relevant times, a convicted felon in state prison, his claims regarding

medical care are governed by the Eighth Amendment. To state a claim under the Eighth

Amendment, a plaintiff must demonstrate that the defendant exhibited “deliberate

indifference” to his “serious medical needs, constituting an unnecessary and wanton

infliction of pain.” Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006) (internal citations

and quotation marks omitted); see Estelle v. Gamble, 429 U.S. 97, 104 (1976). A

prisoner must show “objective exposure to a substantial risk of serious harm.” Gobert v.

Caldwell, 463 F.3d 339, 345 (5th Cir. 2006). He also must show that the defendant acted,

or failed to act, with deliberate indifference to the risk. Id. at 345-46. A defendant’s

personal involvement is an essential element of a civil rights cause of action, meaning


10 / 20
that there must be an affirmative link between the injury and a defendant’s conduct. See

Delaughter v. Woodard, 909 F.3d 130, 136-37 (5th Cir. 2018).

          The deliberate indifference standard has both objective and subjective

components. The plaintiff must show that: (1) the prison official was aware of facts from

which the inference of an excessive risk to the prisoner’s health and safety could be

drawn; and (2) the official actually drew that inference. See Farmer v. Brennan, 511 U.S.

825 (1994); Hinojosa v. Livingston, 807 F.3d 657, 665 (5th Cir. 2015); Harris v.

Hegmann, 198 F.3d 153, 159 (5th Cir. 1999). Deliberate indifference is an “extremely

high standard.” Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir.

2001).      It requires “more than an allegation of mere negligence, but less than an

allegation of purpose or knowledge.” Hinojosa, 807 F.3d at 665. Even poor professional

judgment or medical malpractice do not rise to the level of “deliberate indifference”

necessary to show a constitutional violation. Harris, 198 F.3d at 159.

          Plaintiff alleges that Owusu “failed to properly identify and treat” his pulmonary

embolism and deep vein thrombosis and failed to transfer Plaintiff to a hospital. See Dkt.

1, at 5 (alleging that Owusu did not “transfer Plaintiff to a hospital when Plaintiff had a

medical condition that any provider should be able to recognize” with symptoms of

painful, swollen leg, dry cough, and chest pain). He provides no dates for his complaints

against Dr. Owusu, despite the Court’s instruction to provide dates with as much

specificity as possible (Dkt. 4, at 17-18). To the extent Plaintiff relies on his allegations

that Dr. Owusu failed to “identify” his condition and transfer him to a hospital, these

allegations apparently refer to Plaintiff’s symptoms and medical needs at the Ferguson


11 / 20
Unit in April 2018, before his hospitalization and diagnosis. Any allegations regarding

the events of April 2018 are irrelevant to an Eighth Amendment claim against Owusu,

who did not treat Plaintiff until Plaintiff was transferred to the Terrell Unit in May 2018,

after his discharge from the hospital.

          Apart from his allegations regarding his need for hospitalization in April 2018,

Longoria’s allegations of inadequate medical care by Dr. Owusu are cursory and vague.

See, e.g., Dkt. 4, at 11 (“I don’t agree with [their] medical situation or [their] tactics used.

If they keep appointments and do more of a professional hospital management of patients

then the treatment may become more accessible to patient”). His more definite statement

provides no specific allegations regarding a denial of medical care by Owusu, despite the

Court’s specific questions.7 Plaintiff attaches medical and administrative records to his

pleadings which demonstrate that he received regular medical treatment after his transfer

to the Terrell Unit, including medical appointments in May, June, September, October,

and November 2018, and in March 2019 (Dkt. 4, at 6, 25-31; Dkt. 1-1, at 4).                 To the

extent Plaintiff contends that he should have received more frequent care or different

medical treatment from Dr. Owusu, his claim fails under Eighth Amendment standards

because a plaintiff’s mere disagreement with the treatment provided is insufficient to


7
        In response to the Court’s question about the treatment Dr. Owusu allegedly failed to
provide, Plaintiff stated, “see medical records/see above answers still in need of treatment to
resolve[] my medical problem the clot and the abnormal size leg and a[n] open wound” (Dkt. 4,
at 18). He further stated, “All that Dr. Owusu has done is put the medical issue off and made me
work and stand on my leg[.] [B]asic[ally] Dr. Owusu did nothin[g] for me and only gave me 3
times a 30 day work restriction as this unit they slave drive you in the cannery, forced labor” (id.
at 17-18). Plaintiff’s allegation that Dr. Owusu violated his rights in connection with Plaintiff’s
work restrictions is addressed separately below.


12 / 20
state a claim for deliberate indifference. Estelle, 429 U.S. at 107; Brauner v. Coody, 793

F.3d 493, 499 (5th Cir. 2015).

          Plaintiff has not pleaded any specific action or failure to act by Dr. Owusu that

exposed Plaintiff to a “substantial risk of serious harm” as required for an Eighth

Amendment claim. See Gobert, 463 F.3d at 345. He also has failed to allege that

Owusu acted, or failed to act, with deliberate indifference to any such a risk to Plaintiff.

Id. at 345-46. In light of the documentation attached by Plaintiff to his pleadings,

coupled with Plaintiff’s failure to provide the requested information in his more definite

statement, Plaintiff’s cursory allegation that Dr. Owusu did “nothing” for him and denied

him medical care lacks an arguable basis in fact and must be dismissed. See Iqbal, 556

U.S. at 678 (a pro se plaintiff must allege more than “labels and conclusions,” and

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice” to state a claim on which relief can be granted) (internal

quotation marks and citations omitted); Rogers, 709 F.3d at 407 (a complaint lacks an

arguable basis in fact “if, after providing the plaintiff the opportunity to present additional

facts when necessary, the facts alleged are clearly baseless”); FED. R. CIV. P. 8(a)(2) (“A

pleading that states a claim for relief must contain . . . a short and plain statement of the

claim showing that the pleader is entitled to relief”).

          Plaintiff’s claim against Defendant Owusu for denial of adequate medical care will

be dismissed under 28 U.S.C. § 1915A(b).




13 / 20
                       b.     Denial of Medically Unassigned Status

          Plaintiff also alleges that Dr. Owusu violated his rights by denying him medical

restrictions for his prison work assignments. In certain circumstances, prison work

conditions imposed on an inmate with medical limitations can violate the Eighth

Amendment. “If prison officials knowingly put [an inmate] on a work detail which they

knew would significantly aggravate his serious physical ailment such a decision would

constitute deliberate indifference to serious medical needs.” Jackson v. Cain, 864 F.2d

1235, 1246 (5th Cir. 1989). See Williams v. Henagan, 595 F.3d 610, 622 n.18 (5th Cir.

2010) (“Prison work conditions may . . . amount to cruel and unusual punishment”);

Douglas v. McCasland, 194 F. App’x 192 (5th Cir. 2006); Williams v. Wooten, 119 F.

App’x 625, 626 (5th Cir. 2004). Deliberate indifference is an “extremely high standard.”

Domino, 239 F.3d at 756. It requires “more than an allegation of mere negligence, but

less than an allegation of purpose or knowledge.” Hinojosa, 807 F.3d at 665.

          Plaintiff alleges that Dr. Owusu “denied” him medical restrictions on May 22,

2018 and January 7, 2019, and therefore forced Plaintiff to work and stand on his leg

(Dkt. 4, at 17).     However, according to the documents attached by Plaintiff to his

complaint, Dr. Owusu did not deny Longoria a medical restriction on those dates, but

rather authorized a restriction to four hours of work (id. at 24). Longoria appears to

complain that, on those two dates, Dr. Owusu did not authorize a “medically unassigned”

work status for him. See id. at 17-18 (Dr. Owusu gave Longoria a “30 day work

restriction” on “only” three occasions). The Court asked Plaintiff specific questions

about the restrictions that he claims were necessary, the dates they were necessary, and


14 / 20
the reasons. Plaintiff did not directly respond to the Court’s questions and provided no

information specific to the periods beginning May 22, 2018 and January 7, 2019. As for

the necessary restrictions, Longoria merely stated that “medically unassigned and

standing and sedentary work is just,” with the explanation that he has an enlarged,

swollen leg and “may” have further clots (Dkt. 7, at 3).

          Plaintiff does not allege any facts to support his claim that his medical condition

on May 22, 2018 or January 7, 2019 warranted a medical unassignment, as opposed to a

four-hour work restriction. Furthermore, Longoria provides no facts indicating that his

condition was aggravated by the four-hour work restriction. See Jackson, 864 F.2d at

1246.      Rather, in response to the Court’s instruction to describe the harm he suffered

from working a four-hour shift, with relevant dates, Longoria stated that he continues to

have sores and swelling in his leg (Dkt. 7, at 4). Finally, he provides no facts supporting

a claim that Dr. Owusu knew that the four-hour work restriction would cause a

significant aggravation of his condition. See Jackson, 864 F.2d at 1246 (“[i]f prison

officials knowingly put [an inmate] on a work detail which they knew would significantly

aggravate his serious physical ailment such a decision would constitute deliberate

indifference to serious medical needs”).         To the extent Plaintiff relies upon his

disagreement with Dr. Owusu’s medical judgment in ordering a four-hour work

restriction, this allegation is insufficient under Eighth Amendment standards. See Estelle,

429 U.S. at 107; Brauner, 793 F.3d at 499.

          Plaintiff’s cursory allegations against Dr. Owusu regarding his work restrictions

fail to state a claim for relief under the Eighth Amendment. See Iqbal, 556 U.S. at 678;


15 / 20
Rogers, 709 F.3d at 407; FED. R. CIV. P. 8(a)(2). Therefore, his claims will be dismissed

under 28 U.S.C. § 1915A(b).

                 4.     Other Defendants

          Plaintiff alleges that Defendant Collier is liable for the alleged denial of adequate

medical care because he is director of TDCJ and therefore has “legal authority” over

others (Dkt. 4, at 13). He alleges that Dr. Jones is liable because she “is the head

provider she should [have] known as she reviews all patients’ medical problems . . . and

she didn’t do anything medical wise” (id. at 15).8 Plaintiff’s more definite statement

identifies no personal involvement by either defendant.             Because Plaintiff’s claims

against Collier and Jones are based solely on the fact that these officials exercised

supervisory authority over other TDCJ or UTMB officials, his § 1983 claims against

them must fail. Absent personal involvement in a constitutional violation, supervisory

liability cannot state a claim for relief under § 1983. See Porter v. Epps, 659 F.3d 440,

446 (5th Cir. 2011); Rios v. City of Del Rio, Tex., 444 F.3d 417, 425 (5th Cir. 2006).

          Regarding Matthews, Plaintiff alleges that she failed to properly supervise or

investigate the medical providers at the Terrell Unit, causing him “severe physical and

emotional distress” (Dkt. 1, at 5). He bases his claim on Matthew’s response to his July

2018 grievance, in which Matthews determined after investigation that Plaintiff had been

provided appropriate access to care (Dkt. 1-1, at 2).              A supervisor may be liable

for failure to supervise or train if: “(1) the supervisor either failed to supervise or train the


8
        Plaintiff recently filed a motion for a temporary restraining order against Jones, seeking
to bring a new claim of retaliation against her (Dkt. 8). This claim is addressed separately below.


16 / 20
subordinate official; (2) a causal link exists between the failure to train or supervise and

the violation of the plaintiff's rights; and (3) the failure to train or supervise amounts to

deliberate indifference.” Goodman v. Harris Cnty., 571 F.3d 388, 395 (5th Cir. 2009).

Plaintiff alleges no facts relevant to a causal link between Matthews’ conduct and a

violation of Plaintiff’s rights, nor to deliberate indifference by Matthews, both of which

are required elements of his claim. Moreover, as set forth above regarding Dr. Owusu,

Plaintiff has not stated a claim for a violation of his rights by medical personnel at the

Terrell Unit, where Matthews works. Plaintiff therefore fails to state a claim against

Matthews.9

          Plaintiff’s claims against Collier, Jones, and Matthews will be dismissed for

failure to state a claim upon which relief can be granted under 28 U.S.C. § 1915A(b).

                5.     Request for Temporary Restraining Order

          Plaintiff filed a motion on May 6, 2019 seeking emergency injunctive relief

against Dr. Jones. He alleges that Jones retaliated against him on May 1, 2019 by

denying him medically unassigned status “without reason” (Dkt. 8, at 1).

          A plaintiff seeking a preliminary injunction must establish “(1) a substantial

likelihood of success on the merits, (2) a substantial threat of irreparable injury if the

injunction is not issued, (3) that the threatened injury if the injunction is denied


9
        To the extent Plaintiff’s claim against Matthews should be construed as an allegation that
she violated his due process rights by failing to properly investigate his grievance, his claim also
fails. See Stauffer v. Gearhart, 741 F.3d 574, 587 (5th Cir. 2014) (because prison officials
investigated his grievance and provided a written justification for their denial of his grievance,
the plaintiff failed to state a due process claim); Geiger, 404 F.3d at 373-74 (an inmate does not
have a federally protected liberty interest in having grievances resolved to his satisfaction).


17 / 20
outweighs any harm that will result if the injunction is granted, and (4) that the grant of

an injunction will not disserve the public interest.” Jones v. Texas Dep’t of Criminal

Justice, 880 F.3d 756, 759 (5th Cir. 2018) (citations omitted). The Fifth Circuit has

cautioned that a preliminary injunction “is an extraordinary remedy which should not be

granted unless the party seeking it has clearly carried the burden of persuasion on all four

requirements.” Defense Distributed v. U.S. Dep’t of State, 838 F.3d 451, 457 (5th Cir.

2016) (internal quotation marks and citations omitted).           To state a valid claim for

retaliation in this context, a prisoner must allege: (1) a specific constitutional right, (2) the

defendant’s intent to retaliate against the prisoner for his or her exercise of that right, (3)

a retaliatory adverse act, and (4) causation. Brown v. Taylor, 911 F.3d 235, 245 (5th Cir.

2018). “To show causation, a plaintiff must allege that but for the retaliatory motive the

complained of incident would not have occurred. A plaintiff must either produce direct

evidence of motivation or allege a chronology of events from which retaliation may

plausibly be inferred.” Id. (internal citations, quotation marks, and alteration omitted).

          Given that the event in question took place less than one month ago, it appears that

Plaintiff has failed to exhaust his administrative remedies. See 42 U.S.C. § 1997e(a) (an

inmate bringing an action regarding prison conditions under 42 U.S.C. § 1983 or other

federal law must first exhaust all administrative remedies “as are available”); Ross v.

Blake, 136 S. Ct. 1850 (2016); Jones v. Bock, 549 U.S. 199, 212 (2007); Johnson v.

Johnson, 385 F.3d 503, 515 (5th Cir. 2004). In any event, Plaintiff is not entitled to

injunctive relief on his retaliation claim against Dr. Jones because he has not “clearly

carried the burden of persuasion” on the four required elements, including a substantial


18 / 20
likelihood of success on the merits. See Defense Distributed, 838 F.3d at 457. Although

Plaintiff alleges that Jones retaliated by removing his medically unassigned status, he

makes no allegation that Jones intended to retaliate against him for the exercise of a

specific constitutional right. He therefore fails to show a “retaliatory adverse act” by

Jones. See Brown, 911 F.3d at 245; Easter, 467 F.3d at 463. To the extent he bases his

allegation of retaliation on his personal belief that Jones intended to retaliate against

him,10 such an allegation is insufficient under the case law. See Jones v. Greninger, 188

F.3d 322, 325 (5th Cir. 1999) (“The inmate must allege more than his personal belief that

he is the victim of retaliation”).

          Finally, the relief sought by Plaintiff, which is a court order directing Terrell Unit

officials to stop denying him medically unassigned status pending resolution of his case

(Dkt. 8, at 2) would require court oversight of a doctor’s medical judgment. Plaintiff

provides no legal basis for such an order, which would be contrary to judicial authority.

See, e.g., Estelle, 429 U.S. at 107 (explaining that the decision whether to provide a

particular type of treatment “is a classic example of a matter for medical judgment”).

          Because Plaintiff has not clearly carried his burden of persuasion on his retaliation

claim, his motion for a temporary restraining order (Dkt. 8) is DENIED.

D.        CONCLUSION

          The Court hereby ORDERS as follows:




10
       See, e.g., Dkt. 8, at 1 (“This is the 4th to 5th time medical unassigned restriction was
issued by medical staff. This is Direct Retaliation”).


19 / 20
          1.     Plaintiff’s claims against Nurse Isabel regarding events at the Ferguson
                 Unit in March and April 2018 will be transferred by separate order to the
                 United States District Court for the Southern District of Texas, Houston
                 Division.

          2.     Plaintiff’s claims against Owusu, Jones, Collier, and Matthews are
                 DISMISSED with prejudice pursuant to 28 U.S.C. § 1915A(b) for failure
                 to state a claim upon which relief can be granted.

          3.     Plaintiff’s request for a temporary restraining order (Dkt. 8) is DENIED.

          The Clerk will provide the parties with a copy of this order.

          SIGNED at Galveston, Texas, this 24th day of May, 2019.


                                                 ___________________________________
                                                 George C. Hanks Jr.
                                                 United States District Judge




20 / 20
